DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 20 December 2019.  These drawings are acceptable to the examiner.
Specification
The Substitute Specification was received on 20 December 2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

[The Claim Interpretation section is divided into two portions, I and II, below:]
I. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control device(s) and the parts of the control device(s) (the calculators and determiners) in claims 21 and 26, with the examiner merely noting that the function of the “calculator[s]” is to calculate, and the function of the “determiner[s]” is to determine, thus rendering the words calculator(s) and determiner(s) nonce terms that do not convey any particular structure other than claimed function(s).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
II. Regarding the claim phrase “output current of the electric motor”, the examiner understands that this is apparently referring to the “motor output current” of the specification, which is defined as (at published paragraph [0067]), “The motor output current is an amount of current outputted from the controller 30 to the electric motor 21.”  Accordingly, the output current of the electric motor is not referring to a current outputted by the electric motor, but rather it is referring to an output current (of the controller 30) that is inputted to the electric motor.  In reply to this Office action, applicant may assert, by reasoned traversal, that this claim language is clear (in light of the specification) and has the meaning indicated by the examiner, or he may change the language so as to be more readily understandable, e.g., based on a plain meaning thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 to 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, line 7, and in claim 30, line 4, “based upon only” is unclear from the teachings of the specification, because the total torque value is also calculated based on e.g., inertia moment values J, viscosity coefficient values D, etc.
In claim 21, line 9, in claim 29, lines 3 and 4, and in claim 30, lines 6 and 7, “output current of the electric motor” is misleading and unclear, because this current is disclosed as a current outputted from the controller 30 to the electric motor 21 (published paragraph [0067]) and thus it is more an input current of the electric motor than an output current of it.  Appropriate correction or reasoned traversal is required.
In claim 24, lines 1 and 2, “the manual torque is . . .” is unclear, since only a “manual torque value” is previously recited.
In claim 25, lines 3 and 4, “the manual torque value converted from the torque acting on the wheel into the torque acting on an output shaft of the electric motor” is fully indefinite from the teachings of the specification and has insufficient (or unclear) antecedent basis (e.g., when was the value converted?)
In claim 26, lines 8 and 9, “a twist torque . . . representing torque causing twist of the wheel relative to an axle” is fully indefinite in the claim context and from the teachings of the specification1 (e.g., how are the wheel and “an axle” related in the claim, if they are, and how is the twist torque and/or the twist defined and related to the wheel or the axle so that it causes a twist of the wheel “with respect to an axle”, whatever that might possibly mean?)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 30, while reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining a target current of an electric motor, e.g., by calculating a total torque value based upon only a detection signal of the encoder; calculating an assist torque value based upon an output current of the electric motor; calculating a manual torque value based upon a difference obtained by subtracting the assist torque value from the total torque value; and determining a target current of the electric motor based upon the manual torque value.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the determining2 could be practically performed in the human mind of an engineer who was looking at e.g., encoder and current values that were being displayed on a screen, and the obtained “difference” is a mathematical concept (subtraction), as are the calculating steps when read in light of the specification (see FIGS. 4, 11, etc.)
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., gathering data from an encoder or an electric motor), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., an encoder, an electric motor, or a wheel of a wheelchair that the method is “for” that is not even used in the claim, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements and operations (see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a power assist wheelchair having a wheel, etc., in the preamble only) is not enough to transform the abstract idea into a patent-eligible invention (Flook[3]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 to 24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (Japan, 2004-25913; JPO machine translation attached[4]) in view of Kang et al. (Korea, 1020140065291; KIPO and EPO translations attached).
Nakada et al. (JP, ‘913) reveals:
per claim 21, a power assist wheelchair [e.g., the vehicle (title), suggested at paragraph [0049] to be an “electric wheelchair” or the like] comprising:
a wheel [e.g., “a wheel”, claim 1];
an electric motor [e.g., 33 in FIG. 7] that drives the wheel;
an encoder [e.g., 25 in FIG. 7, by which θp is obtained; e.g., paragraph [0029]] that detects rotation of the electric motor [e.g., paragraphs [0027], [0029], etc.]; and
a control device [e.g., as illustrated in FIGS. 7, 8, etc.] that controls the electric motor and includes:
a total torque value calculator [e.g., for obtaining Jα output from 52 in FIG. 8, with the examiner understanding from Newton’s Second law of Motion (F = m ∙ α) that T = I ∙ α, and that J is used in Nakada  et al. (JP, ‘913) as an inertia term (paragraph [0032])] configured or programmed to calculate a total torque value based upon only a detection signal of the encoder [e.g. based on θp in FIG. 8 being integrated twice (at 45 and 46) and multiplied by J];
an assist torque value calculator [e.g., at 53 in FIG. 8, for calculating the motor torque τm based on the motor current Ic(n)] configured or programmed to calculate an assist torque value based upon an output current of the electric motor;
a manual torque value calculator configured or programmed to calculate a manual torque value [e.g., the value of Jα – τm as calculated at 48 in FIG. 8] based upon a difference obtained by subtracting the assist torque value from the total torque value; and
a target current determiner [e.g., at 43, 44 in FIG. 8, for outputting Ic(n+1), for example based on S 0 / Δt (paragraph [0035]), e.g., as shown graphically in FIGS. 9 to 11 (see also FIG. 2 for the magnitude of τa] configured or programmed to determine a target current of the electric motor based upon the manual torque value;
It may be alleged that Nakada et al. (JP, ‘913), while suggesting that the vehicle may be an electric wheelchair at paragraph [0049], does not expressly reveal a power assist wheelchair having e.g., a wheel and a motor.
However, in the context/field of a similar electric wheelchair having a control arrangement in FIG. 4 for controlling motor torque (Tm) based on angular velocity (ω), Kang et al. (KR, ‘291) teaches that the electric wheelchair may be “power assisted” (title) with a control device 140, 145, etc., and may utilize motors 120 disposed coaxially with the wheels 111 for the power assist (FIGS. 1 and 2).
It would have been obvious at the time the application was filed to implement or modify the Nakada et al. (JP, ‘913) vehicle with auxiliary power and method so that the vehicle was an electric wheelchair as suggested by Nakada et al. (JP, ‘913) himself and as taught by Kang et al. (‘291) including motors (120) controlled (by a control device 140, 145, etc.) for the power assist based e.g., on angular velocity, etc., that were mounted coaxially with wheels (111) of the wheelchair, as taught by Kang et al. (‘291), so that the auxiliary power could be conveniently provided in the electric wheelchair by known (motor, wheel, control, etc.) structures and arrangements, and a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Nakada et al. (JP, ‘913) vehicle with auxiliary power and method would have rendered obvious:
per claim 22, depending from claim 21, wherein the total torque value [e.g., Jα in Nakada et al. (JP, ‘913)] and the assist torque value [e.g., τm in Nakada et al. (JP, ‘913)] are calculated as a torque acting on an output shaft of the electric motor [e.g., since the wheel and the electric motor are connected coaxially for rotation (at wheel shaft 115) as taught by Kang et al. (KR, ‘291), both torques (Jα and τm) would have obviously acted on the output shaft (e.g., 115) of the motor (120)];
per claim 23, depending from claim 21, wherein the total torque value and the assist torque value are calculated as a torque acting on the wheel [e.g., as torques acting on the wheel shaft connected to the coaxial motor and wheel in Kang et al. (KR, ‘291)];
per claim 24, depending from claim 21, wherein the manual torque is calculated as a torque acting on the wheel [e.g., as torques acting on the wheel shaft connected to the coaxial motor and wheel in Kang et al. (KR, ‘291)];
per claim 26, a power assist wheelchair comprising:
a wheel [e.g., claim 1 in Nakada et al. (JP, ‘913); and 111 in FIG. 2 of Kang et al. (KR, ‘291)];
an electric motor [e.g., 33 in Nakada et al. (JP, ‘913) and 120 in FIG. 2 of Kang et al. (KR, ‘291)] that drives the wheel;
an encoder that detects rotation of the electric motor [e.g., 25 in FIG. 7 of Nakada et al. (JP, ‘913), by which θp is obtained, e.g., paragraph [0029]; and 132 in Kang et al. (KR, ‘291)]; and
a control device [e.g., as illustrated in FIGS. 7, 8, etc. in Nakada et al. (JP, ‘913); and as shown at 140, 145, etc. in FIGS. 2, 4, etc. of Kang et al. (KR, ‘291)] that controls the electric motor and includes:
a total torque value calculator [e.g., in Nakada et al. (JP, ‘913), for obtaining Jα output from 52 in FIG. 8, with the examiner understanding from Newton’s Second law of Motion (F = m ∙ α) that T = I ∙ α, and that J is used in Nakada et al. (JP, ‘913) as an inertia term (paragraph [0032])] configured or programmed to calculate a total torque value based upon a detection signal of the encoder;
a twist torque value calculator [e.g., that calculates the motor torque (τm) at 53 in FIG. 8 (or FIG. 12) in Nakada et al. (JP, ‘913), wherein the motor torque would have obviously been generated (via the current Ic applied to the motor) and applied to the wheel, during use of the wheelchair, while the wheel was loaded on the ground in order to propel the electric wheelchair and its occupant] configured or programmed to calculate a twist torque value [e.g., the value of τm output from 53 in FIG. 8 (or FIG. 12) of Nakada et al. (JP, ‘913), with the motor torque τm, when applied to the motor 120 that drives the wheel 111 in Kang et al. (KR, ‘291)] representing torque causing twist of the wheel with respect to an axle [e.g., when the motor 33 in Nakada et al. (JP, ‘913) (or 120 in Kang et al. (KR, ‘291)) drives the wheel (111 in Kang et al. (KR, ‘291)) while the wheel is loaded on the ground, the driving torque τm applied by the motor at the axle/inside of the wheel and the reaction torque from the ground applied at the outside of the wheel cause the axle/inside of the wheel to twist (in the direction of rotation) by a twist angle (e.g., θ) relative to the outside of the wheel, e.g., with an angular amount of the twist angle (θ) being proportional to the reaction torque (e.g., of the road load force) and inversely proportional to the rotational stiffness of the wheel, e.g., according to well-known Hooke’s Law (e.g., F = k ∙ x; or for rotation, τ = k ∙ θ, where k is the rotational stiffness, e.g., of the wheel, and θ is its twist angle), and the motor torque (τm) thus “representing torque causing twist of the wheel with respect to the axle”, e.g., obviously whenever the wheel is driven by the motor, under load];
a manual torque value calculator [e.g., the junction in FIG. 8 (or FIG. 12) of Nakada et al. (JP, ‘913) that outputs Jα – τm (= τh – τa) at 48] that outputs the configured or programmed to calculate a manual torque value based upon a difference obtained by subtracting the twist torque value from the total torque value [e.g., by subtracting the motor torque τm from the (inertial) torque Jα at 48 in FIG. 8 of Nakada et al. (JP, ‘913)]; and
a target current determiner [e.g., and as shown at 43, 44 in FIG. 8 of Nakada et al. (JP, 913), e.g., for outputting Ic(n+1), e.g., as shown graphically in FIGS. 9 to 11 (see also FIG. 2 for the magnitude of τa] configured or programmed to determine a target current of the electric motor based upon the manual torque value;
per claim 30, a control method for a power assist wheelchair including a wheel [e.g., claim 1 in Nakada et al. (JP, ‘913); and 111 in FIG. 2 of Kang et al. (KR, ‘291)], an electric motor [e.g., 33 in Nakada et al. (JP, ‘913) and 120 in FIG. 2 of Kang et al. (KR, ‘291)] that drives the wheel, and an encoder [e.g., 25 in FIG. 7 of Nakada et al. (JP, ‘913), by which θp is obtained, e.g., paragraph [0029]; and 132 in Kang et al. (KR, ‘291)] that detects rotation of the electric motor, the method comprising:
calculating a total torque value based upon only a detection signal of the encoder [e.g., by obtaining Jα output from 52 in FIG. 8 of Nakada et al. (JP, ‘913), with the examiner understanding from Newton’s Second law of Motion (F = m ∙ α) that T = I ∙ α, and that J is used in Nakada  et al. (JP, ‘913) as an inertia term (paragraph [0032])];
calculating an assist torque value based upon an output current of the electric motor [e.g., at 53 in FIG. 8 of Nakada et al. (JP, ‘913), for calculating the motor torque τm based on the motor current Ic(n)];
calculating a manual torque value [e.g., the value of Jα – τm as calculated at 48 in FIG. 8] based upon a difference obtained by subtracting the assist torque value from the total torque value; and
determining a target current of the electric motor [e.g., at 43, 44 in FIG. 8, for outputting Ic(n+1), for example based on S 0 / Δt (paragraph [0035]), e.g., as shown graphically in FIGS. 9 to 11 (see also FIG. 2 for the magnitude of τa] based upon the manual torque value [e.g., based on Jα – τm e.g., at 43 in FIG. 8 of Nakada et al. (JP, ‘913)].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (Japan, 2004-25913; JPO machine translation attached) in view of Kang et al. (Korea, 1020140065291) as applied to claim 24 above, and further in view of Sumiya et al. (Japan, 09-86476; EPO machine translation attached).
Nakada et al. (JP, ‘913) as implemented or modified in view of Kang et al. (KR, ‘291) has been described above.
The implemented or modified Nakada et al. (JP, ‘913) vehicle with auxiliary power and method may not reveal that the manual torque is multiplied by a predetermined assist ratio before being used for determining the target current Ic(n+1), although he teaches in FIG. 2 that the human torque value τh may be modified by a function G(s) at 12 before being used at for control of the motor 2.
However, in the context/field of electric motor control in a vehicle for assisting human power with motor output, Sumiya et al. (JP, ‘476) teaches in FIG. 2 that the human torque value τh may be modified by a stabilizing transfer function Q(s) in a stabilization processing circuit 44 and then by a (running-speed dependent) gain in a motor torque adjustment circuit 45, so that the motor torque will be adjusted by a command that is always appropriate (paragraph [0031])
It would have been obvious at the time the application was filed to implement or modify the Nakada et al. (JP, ‘913) vehicle with auxiliary power and method so that, after determining the manual torque value by subtracting (from the inertial torque) the motor output torque value τm at 48 in FIG. 8, the human torque value (including τh) would have been subjected to a stabilization transfer function Q(s) and then multiplied by a gain, as taught by Sumiya et al. (JP, ‘476), in order to generate the motor control current Ic(n+1), so that the motor torque would be adjusted by a command that is always appropriate, and a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Nakada et al. (JP, ‘913) vehicle with auxiliary power and method would have rendered obvious:
per claim 25, depending from claim 24, wherein the target current determiner calculates a target torque value of the electric motor by multiplying the manual torque value converted from the torque acting on the wheel into the torque acting on an output shaft of the electric motor by a predetermined assist ratio [e.g., as taught at 44, 45 in FIG. 2 by Sumiya et al. (JP, ‘476); and as shown at 43, 44 in FIG. 8 of Nakada et al. (JP, 913); and as shown graphically in FIGS. 9 to 11 (see also FIG. 2 for the magnitude of τa];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kikkawa et al. (P.C.T. WO 2017/047333, published 23 March 2017) reveals in FIG. 3 a torque control scheme where a motor torque is subtracted from a total torque (derived from ω) in order to obtain a human torque.
Allowable Subject Matter
Claims 27 to 29 would apparently be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The examiner assumes the disclosed “axle” is the inner circle, within the hub 25, shown in FIG. 1, and that it rotates together with the wheel.  However, because no interconnection of the axle and the wheel is expressly disclosed, illustrated, or claimed, it is hard for the examiner to establish the metes and bounds of what would or would not constitute “a torque causing twist of the wheel relative to the axle” in the claim, and so the examiner considers this phrase is not reasonably certain in scope.  For example, if the wheel was freely rotatable on/around a stationary axle, then would any torque acting on the wheel (e.g., a motor torque, a disturbance torque, a hand torque, a braking torque, etc.) be a twist torque for claim interpretation purposes?  Why or why not?
        2 Regarding the determining, see Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “[Appellant] claim[s] that his mathematical algorithm, when related to a computer program, will improve the existing process for updating alarm units. Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.”
        3 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        4 The examiner reproduces (in enlarged fashion) FIGS. 7 and 8 from Nakada et al. (JP, ‘913) below/on the next page(s):
        
        
    PNG
    media_image1.png
    530
    847
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    601
    844
    media_image2.png
    Greyscale